The plaintiff in action No. 1 made a prima facie showing of entitlement to judgment as a matter of law by presenting evidence which demonstrated that the sole proximate cause of the accident in question was the failure of the defendant in that action to yield the right-of-way as required by Vehicle and Traffic Law § 1141 (see e.g. Spivak v Erickson, 40 AD3d 962 [2007]; Aristizabal v Aristizabal, 37 AD3d 503 [2007]). In opposition, that defendant failed to come forward with any evidence suf*573ficient to raise a triable issue of fact (see e.g. Almonte v Tobias, 36 AD3d 636 [2007]; Berner v Koegel, 31 AD3d 591 [2006]). Accordingly, the Supreme Court properly granted that branch of the plaintiffs motion which was for summary judgment on the issue of liability in action No. 1. Mastro, J.P., Covello, Eng and Belen, JJ., concur.